COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-147-CV
 
 
IN RE JAMES JOHNSON                                                          RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and writ of
prohibition and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
mandamus and writ of prohibition are denied.
 
 
PER CURIAM
 
 
PANEL B: GARDNER, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED: 
May 2, 2006




    [1]See
Tex. R. App. P. 47.4.